     Case 4:21-cv-04166-YGR Document 11 Filed 08/02/21 Page 1 of 21



 1   Donald P. Sullivan (State Bar No. 191080)
     Justin Barnes (pro hac vice application
 2   forthcoming)
     JACKSON LEWIS P.C.
 3   50 California Street, 9th Floor
     San Francisco, California 94111-4615
 4   Telephone: (415) 394-9400
     Facsimile: (415) 394-9401
 5   E-mail: Donald.Sullivan@jacksonlewis.com
     E-mail: Justin.Barnes@jacksonlewis.com
 6
     Attorneys for Defendant
 7   INTERNATIONAL BUSINESS MACHINES
     CORPORATION
 8
                                UNITED STATES DISTRICT COURT
 9
                               NORTHERN DISTRICT OF CALIFORNIA
10

11
     VIJAY GUPTA,                                Case No. 4:21-cv-04166
12
                  Plaintiff,                     DEFENDANT INTERNATIONAL
13                                               BUSINESS MACHINES CORPORATION’S
                                                 ANSWER AND DEFENSES TO
14         v.                                    PLAINTIFF’S COMPLAINT

15   INTERNATIONAL BUSINESS MACHINES
     CORPORATION,                                Complaint Filed:    June 2, 2021
16                                               Trial Date:         None set
                  Defendant.
17

18

19
20

21

22

23

24

25

26

27
                                                                   Case No. 4:21-cv-04166
28   DEFENDANT INTERNATIONAL BUSINESS MACHINES CORPORATION’S ANSWER AND DEFENSES TO
     PLAINTIFF’S COMPLAINT
       Case 4:21-cv-04166-YGR Document 11 Filed 08/02/21 Page 2 of 21



 1           Defendant International Business Machines Corporation (“IBM”), by and through its
 2   undersigned counsel, hereby answers the Complaint filed by Plaintiff Vijay Gupta (“Plaintiff”).
 3                                           INTRODUCTION
 4           1.     IBM denies the allegations in Paragraph 1 of Plaintiff’s Complaint.
 5           2.     IBM denies the allegations in Paragraph 2 of Plaintiff’s Complaint.
 6           3.     IBM denies the allegations in Paragraph 3 of Plaintiff’s Complaint.
 7           4.     IBM denies the allegations in Paragraph 4 of Plaintiff’s Complaint.
 8           5.     Answering Paragraph 5 of Plaintiff’s Complaint, IBM admits that it initially paid
 9   commissions to Plaintiff in error on the deal at issue in this case (“HCL Deal”) and later reversed
10   that payment. IBM also admits that a provision in the relevant Quota Setting Guidelines applicable
11   to Plaintiff states that achievement will be removed from everyone for contracts with transactional
12   revenue greater than $10,000,000.00. IBM denies the remaining allegations in Paragraph 5 of
13   Plaintiff’s Complaint.
14           6.     Answering Paragraph 6 of Plaintiff’s Complaint, IBM admits that it reversed the
15   commissions paid to Plaintiff in error on the HCL Deal. IBM also admits that, pursuant to the terms
16   of Plaintiff’s Incentive Plan Letter, IBM withheld subsequent commission payments in order to
17   recoup the commission amount erroneously paid to Plaintiff on the HCL Deal. IBM denies the
18   remaining allegations in Paragraph 6 of Plaintiff’s Complaint.
19           7.     IBM admits that Plaintiff filed this action and seeks damages. IBM denies the
20   remaining allegations in Paragraph 7 of Plaintiff’s Complaint and denies that Plaintiff is entitled to
21   any remedy or relief in this action.
22                                                PARTIES
23           8.     IBM lacks knowledge or information at this time sufficient to admit or deny the truth
24   of the allegations in Paragraph 8 regarding Plaintiff’s citizenship and residency and therefore denies
25   same.
26           9.     IBM admits the allegations in Paragraph 9 of Plaintiff’s Complaint.
27

28                                                      1           Case No. 4:21-cv-04166
      DEFENDANT INTERNATIONAL BUSINESS MACHINES CORPORATION’S ANSWER AND DEFENSES TO
      PLAINTIFF’S COMPLAINT
       Case 4:21-cv-04166-YGR Document 11 Filed 08/02/21 Page 3 of 21



 1                                    JURISDICTION AND VENUE
 2          10.     IBM admits the allegations in Paragraph 10 of Plaintiff’s Complaint.
 3          11.     IBM admits the allegations in Paragraph 11 of Plaintiff’s Complaint.
 4          12.     IBM admits the allegations in Paragraph 12 of Plaintiff’s Complaint.
 5          13.     IBM denies the allegations in Paragraph 13 of Plaintiff’s Complaint.
 6                                  INTRADISTRICT ASSIGNMENT
 7
            14.     Answering Paragraph 14 of Plaintiff’s Complaint, IBM admits that the San Jose
 8
     Division is the correct division but denies that any events establishing Plaintiff’s claims occurred.
 9
                                       FACTUAL ALLEGATIONS
10
            15.     Answering Paragraph 15 of Plaintiff’s Complaint, IBM admits that Plaintiff joined
11
     IBM in 2006 as a Senior Technical Consultant and eventually became a sales representative. IBM
12
     denies the remaining allegations in Paragraph 15 of Plaintiff’s Complaint.
13
            16.     IBM admits that Plaintiff’s compensation as a sales representative consisted of a
14
     salary and commissions. IBM admits that as a sales representative, Plaintiff was paid commissions
15
     for achievement pursuant to the terms of his IPL. IBM denies the remaining allegations in
16
     Paragraph 16 of Plaintiff’s Complaint.
17
            17.     IBM admits that PowerPoints and other educational materials were made available
18
     to Plaintiff and other sales representatives which discussed some of IBM’s policies and procedures
19
     applicable to the payment of commissions. IBM denies the remaining allegations in Paragraph 17
20
     of Plaintiff’s Complaint.
21
            18.     IBM admits the allegations in Paragraph 18 of Plaintiff’s Complaint.
22
            19.     IBM admits that PowerPoints and other educational materials were made available
23
     to Plaintiff which discussed some of IBM’s policies and procedures applicable to the payment of
24
     commissions. IBM denies the remaining allegations in Paragraph 19 of Plaintiff’s Complaint.
25
            20.     Answering Paragraph 20 of Plaintiff’s Complaint, IBM states that the language from
26
     the PowerPoint speaks for itself. IBM denies the remaining allegations in Paragraph 20 of
27

28                                                     2            Case No. 4:21-cv-04166
      DEFENDANT INTERNATIONAL BUSINESS MACHINES CORPORATION’S ANSWER AND DEFENSES TO
      PLAINTIFF’S COMPLAINT
       Case 4:21-cv-04166-YGR Document 11 Filed 08/02/21 Page 4 of 21



 1   Plaintiff’s Complaint.
 2          21.     Answering Paragraph 21 of Plaintiff’s Complaint, IBM states that the language from
 3   the PowerPoint speaks for itself. IBM denies the remaining allegations in Paragraph 21 of
 4   Plaintiff’s Complaint.
 5          22.     Answering Paragraph 22 of Plaintiff’s Complaint, IBM states that the language from
 6   the PowerPoint speaks for itself. IBM denies the remaining allegations in Paragraph 22 of
 7   Plaintiff’s Complaint.
 8          23.     Answering Paragraph 23 of Plaintiff’s Complaint, IBM states that the language from
 9   the PowerPoint speaks for itself. IBM denies the remaining allegations in Paragraph 23 of
10   Plaintiff’s Complaint.
11          24.     Answering Paragraph 24 of Plaintiff’s Complaint, IBM states that the language from
12   the PowerPoint speaks for itself. IBM denies the remaining allegations in Paragraph 24 of
13   Plaintiff’s Complaint.
14          25.     Answering Paragraph 25 of Plaintiff’s Complaint, IBM states that the language from
15   the PowerPoint speaks for itself. IBM denies the remaining allegations in Paragraph 25 of
16   Plaintiff’s Complaint.
17          26.     IBM denies the allegations in Paragraph 26 of Plaintiff’s Complaint.
18          27.     IBM admits the allegations in Paragraph 27 of Plaintiff’s Complaint.
19          28.     Answering Paragraph 28 of Plaintiff’s Complaint and its subparts, IBM admits that
20   it has made various PowerPoints available to its salespeople which discussed the terms of their
21   compensation plan. The PowerPoint speaks for itself. IBM denies the remaining allegations in
22   Paragraph 28 of Plaintiff’s Complaint and its subparts.
23          29.     Answering Paragraph 29 of Plaintiff’s Complaint, IBM admits that Karla Johnson
24   works in the Global Sales Incentive department of IBM (the “GSI”), and that the GSI implements
25   commission plans for IBM employees. IBM denies the remaining allegations in Paragraph 29 of
26   Plaintiff’s Complaint.
27          30.     IBM denies the allegations in Paragraph 30 of Plaintiff’s Complaint.
28                                                    3             Case No. 4:21-cv-04166
      DEFENDANT INTERNATIONAL BUSINESS MACHINES CORPORATION’S ANSWER AND DEFENSES TO
      PLAINTIFF’S COMPLAINT
       Case 4:21-cv-04166-YGR Document 11 Filed 08/02/21 Page 5 of 21



 1          31.     IBM denies the allegations in Paragraph 31 of Plaintiff’s Complaint.
 2          32.     Answering Paragraph 32 of Plaintiff’s Complaint, IBM admits that the case Beard
 3   v. International Business Machines Corporation, No. 3:18-cv-06783-WHA, was resolved at the
 4   time Plaintiff filed his Complaint. IBM further admits that the plaintiff in Beard took the deposition
 5   of Maria Lipner. The deposition testimony in that case speaks for itself. IBM denies the remaining
 6   allegations in Paragraph 32 of Plaintiff’s Complaint.
 7          33.     Answering Paragraph 33 of Plaintiff’s Complaint, IBM states that the deposition
 8   testimony referenced by Plaintiff speaks for itself. Moreover, Plaintiff is taking the cited testimony
 9   out of context, Plaintiff is misconstruing that testimony, and Plaintiff improperly relies on cherry-
10   picked testimony in a separate matter in support of his claims in this case. IBM denies the remaining
11   allegations in Paragraph 33 of Plaintiff’s Complaint.
12          34.     IBM admits the allegations in Paragraph 34 of Plaintiff’s Complaint.
13          35.     Answering Paragraph 35 of Plaintiff’s Complaint, IBM admits that the case
14   Kingston v. International Business Machines Corporation, was pending at the time Plaintiff filed
15   his Complaint. IBM further admits that in Kingston Maria Lipner testified at trial. The testimony
16   in that case speaks for itself. IBM admits that the jury found for Kingston. IBM denies the remaining
17   allegations in Paragraph 35 of Plaintiff’s Complaint.
18          36.     IBM denies the allegations in Paragraph 36 of Plaintiff’s Complaint.
19          37.     IBM denies the allegations in Paragraph 37 of Plaintiff’s Complaint.
20          38.     IBM denies the allegations in Paragraph 38 of Plaintiff’s Complaint.
21          39.     IBM denies the allegations in Paragraph 39 of Plaintiff’s Complaint.
22          40.     IBM admits that in June 2019 IBM closed a deal with HCL. IBM denies the
23   remaining allegations in Paragraph 40 of Plaintiff’s Complaint.
24          41.     IBM denies the allegations in Paragraph 41 of Plaintiff’s Complaint.
25          42.     IBM denies the allegations in Paragraph 42 of Plaintiff’s Complaint.
26          43.     Answering Paragraph 43 of Plaintiff’s Complaint, IBM admits that it reserves the
27   right to review commissions on certain deals. IBM denies the remaining allegations in Paragraph
28                                                      4           Case No. 4:21-cv-04166
      DEFENDANT INTERNATIONAL BUSINESS MACHINES CORPORATION’S ANSWER AND DEFENSES TO
      PLAINTIFF’S COMPLAINT
       Case 4:21-cv-04166-YGR Document 11 Filed 08/02/21 Page 6 of 21



 1   43 of Plaintiff’s Complaint.
 2          44.     Answering Paragraph 44 of Plaintiff’s Complaint, IBM admits that it reserves the
 3   right to review commissions on certain deals. IBM denies the remaining allegations in Paragraph
 4   44 of Plaintiff’s Complaint.
 5          45.     IBM admits that it conducted a review of the HCL deal. IBM denies the remaining
 6   allegations in Paragraph 45 of Plaintiff’s Complaint.
 7          46.     Answering Paragraph 46 of Plaintiff’s Complaint, IBM admits that it initially paid
 8   Plaintiff commissions on the HCL Deal in August 2019. IBM denies the remaining allegations in
 9   Paragraph 46 of Plaintiff’s Complaint.
10          47.     IBM denies the allegations in Paragraph 47 of Plaintiff’s Complaint.
11          48.     Answering Paragraph 48 of Plaintiff’s Complaint, IBM admits that it initially paid
12   Plaintiff commissions in error on the HCL Deal in August 2019. IBM denies the remaining
13   allegations in Paragraph 48 of Plaintiff’s Complaint.
14          49.     IBM admits that Nancy Cahey was Plaintiff’s manager and that she has filed a
15   lawsuit against IBM, which is currently pending in the District of Colorado. IBM denies the
16   remaining allegations in Paragraph 49 of Plaintiff’s Complaint.
17          50.     Answering Paragraph 50 of Plaintiff’s Complaint, IBM admits that it initially paid
18   Plaintiff commissions in error on the HCL Deal and that it reversed the payment of commissions
19   paid to Plaintiff in error on the HCL Deal. IBM denies the remaining allegations in Paragraph 50
20   of Plaintiff’s Complaint.
21          51.     Answering Paragraph 51 of Plaintiff’s Complaint, IBM admits that it initially paid
22   Plaintiff commissions in error on the HCL Deal and that it reversed the payment of commissions
23   paid to Plaintiff in error on the HCL Deal. IBM lacks knowledge or information at this time
24   sufficient to admit or deny the truth of the allegations in Paragraph 51 of Plaintiff’s Complaint
25   regarding what Plaintiff noticed, and therefore denies same. IBM denies the remaining allegations
26   in Paragraph 51 of Plaintiff’s Complaint.
27          52.     Answering Paragraph 52 of Plaintiff’s Complaint, IBM admits that it reversed the
28                                                    5             Case No. 4:21-cv-04166
      DEFENDANT INTERNATIONAL BUSINESS MACHINES CORPORATION’S ANSWER AND DEFENSES TO
      PLAINTIFF’S COMPLAINT
       Case 4:21-cv-04166-YGR Document 11 Filed 08/02/21 Page 7 of 21



 1   payment of commissions paid to Plaintiff in error on the HCL Deal. IBM also admits that, pursuant
 2   to the terms of Plaintiff’s Incentive Plan Letter, IBM withheld subsequent commission payments
 3   in order to recoup the commission amount erroneously paid to Plaintiff on the HCL Deal. IBM
 4   denies the remaining allegations in Paragraph 52 of Plaintiff’s Complaint.
 5          53.     Answering Paragraph 53 of Plaintiff’s Complaint, IBM admits that due to a credit
 6   re-bill, Plaintiff was erroneously credited commissions, which IBM then reversed. IBM denies the
 7   remaining allegations in Paragraph 53 of Plaintiff’s Complaint.
 8          54.     Answering Paragraph 54 of Plaintiff’s Complaint, IBM admits that due to a credit
 9   re-bill, Plaintiff was erroneously credited commissions, which IBM then reversed. IBM denies the
10   remaining allegations in Paragraph 54 of Plaintiff’s Complaint.
11          55.     IBM denies the allegations in Paragraph 55 of Plaintiff’s Complaint.
12          56.     IBM denies the allegations in Paragraph 56 of Plaintiff’s Complaint.
13          57.     IBM admits that the case Bobby Choplin v. International Business Machines
14   Corporation, No. 16-cv-1412-TDS-JEP was resolved at the time Plaintiff filed his Complaint. IBM
15   further admits that Plaintiff and Bobby Choplin both had IPLs which contained disclaimers
16   explaining, among other things, IBM’s right to review and adjust commissions. IBM denies the
17   remaining allegations in Paragraph 57 of Plaintiff’s Complaint.
18          58.     IBM admits only that the plaintiff in the Choplin Action took four depositions: (1)
19   a Rule 30(b)(6) deposition of IBM through corporate designee Richard Martinotti (the transcript of
20   which is attached as Exhibit B to Plaintiff’s Complaint); (2) a deposition of Mr. Choplin’s first-line
21   manager, Tom Batthany (the transcript of which is attached as Exhibit C to Plaintiff’s Complaint);
22   (3) a deposition of Mr. Choplin’s second-line manager, Haleh Maleki (the transcript of which is
23   attached as Exhibit D to Plaintiff’s Complaint); and (4) a deposition of Mark Dorsey, a former IBM
24   Vice President of Software Sales (the transcript of which is attached as Exhibit E to Plaintiff’s
25   Complaint). The deposition testimony in that case speaks for itself. IBM denies the remaining
26   allegations in Paragraph 58 of Plaintiff’s Complaint.
27

28                                                      6           Case No. 4:21-cv-04166
      DEFENDANT INTERNATIONAL BUSINESS MACHINES CORPORATION’S ANSWER AND DEFENSES TO
      PLAINTIFF’S COMPLAINT
       Case 4:21-cv-04166-YGR Document 11 Filed 08/02/21 Page 8 of 21



 1          59.     Answering Paragraph 59 of Plaintiff’s Complaint, IBM states that the deposition
 2   testimony speaks for itself. Moreover, Plaintiff is taking the cited testimony out of context, Plaintiff
 3   is misconstruing that testimony, and Plaintiff improperly relies on cherry-picked testimony in
 4   support of his claims. IBM denies the remaining allegations in Paragraph 59 of Plaintiff’s
 5   Complaint.
 6          60.     Answering Paragraph 60 of Plaintiff’s Complaint, IBM states that the deposition
 7   testimony and emails referenced by Plaintiff speak for themselves. Moreover, Plaintiff is taking
 8   the testimony and emails out of context, Plaintiff is misconstruing the testimony and emails, and
 9   Plaintiff improperly relies on the testimony and emails in support of his claims in this case. IBM
10   denies the remaining allegations in Paragraph 60 of Plaintiff’s Complaint.
11          61.     Answering Paragraph 61 of Plaintiff’s Complaint, IBM states that the email attached
12   as Exhibit F to Plaintiff’s Complaint speaks for itself. Moreover, Plaintiff is taking the testimony
13   and emails out of context, Plaintiff is misconstruing the testimony and emails, and Plaintiff
14   improperly relies on the testimony and emails in support of his claims in this case. IBM denies the
15   remaining allegations in Paragraph 61 of Plaintiff’s Complaint.
16          62.     Answering Paragraph 62 of Plaintiff’s Complaint, IBM states that the deposition
17   testimony speaks for itself. Moreover, Plaintiff is taking the cited testimony out of context, Plaintiff
18   is misconstruing that testimony, and Plaintiff improperly relies on this testimony in support of his
19   claims. IBM denies the remaining allegations in Paragraph 62 of Plaintiff’s Complaint.
20          63.     Answering Paragraph 63 of Plaintiff’s Complaint, IBM states that the deposition
21   testimony and emails referenced by Plaintiff speak for themselves. Moreover, Plaintiff is taking
22   the testimony and emails out of context, Plaintiff is misconstruing the testimony and emails, and
23   Plaintiff improperly relies on the testimony and emails in support of his claims in this case. IBM
24   denies the remaining allegations in Paragraph 63 of Plaintiff’s Complaint.
25          64.     Answering Paragraph 64 of Plaintiff’s Complaint and its subparts, IBM states that
26   the deposition testimony speaks for itself. Moreover, Plaintiff is taking the cited testimony out of
27   context, Plaintiff is misconstruing that testimony, and Plaintiff improperly relies on this testimony
28                                                       7          Case No. 4:21-cv-04166
      DEFENDANT INTERNATIONAL BUSINESS MACHINES CORPORATION’S ANSWER AND DEFENSES TO
      PLAINTIFF’S COMPLAINT
       Case 4:21-cv-04166-YGR Document 11 Filed 08/02/21 Page 9 of 21



 1   in support of his claims. IBM denies the remaining allegations in Paragraph 64 of Plaintiff’s
 2   Complaint, including all subparts.
 3          65.     Answering Paragraph 65 of Plaintiff’s Complaint and its subparts, IBM states that
 4   the deposition testimony speaks for itself. Moreover, Plaintiff is taking the cited testimony out of
 5   context, Plaintiff is misconstruing that testimony, and Plaintiff improperly relies on this testimony
 6   in support of his claims. IBM denies the remaining allegations in Paragraph 65 of Plaintiff’s
 7   Complaint, including all subparts.
 8          66.     Answering Paragraph 66 of Plaintiff’s Complaint, IBM states that the deposition
 9   testimony speaks for itself. Moreover, Plaintiff is taking the cited testimony out of context, Plaintiff
10   is misconstruing that testimony, and Plaintiff improperly relies on this testimony in support of his
11   claims. IBM denies the remaining allegations in Paragraph 66 of Plaintiff’s Complaint.
12          67.     Answering Paragraph 67 of Plaintiff’s Complaint, IBM states that the deposition
13   testimony speaks for itself. Moreover, Plaintiff is taking the cited testimony out of context, Plaintiff
14   is misconstruing that testimony, and Plaintiff improperly relies on this testimony in support of his
15   claims. IBM denies the remaining allegations in Paragraph 67 of Plaintiff’s Complaint.
16          68.     Answering Paragraph 68 of Plaintiff’s Complaint, IBM states that the email attached
17   as Exhibit G to Plaintiff’s Complaint speaks for itself. Moreover, Plaintiff is taking the testimony
18   and emails out of context, Plaintiff is misconstruing the testimony and emails, and Plaintiff
19   improperly relies on the testimony and emails in support of his claims in this case. IBM denies the
20   remaining allegations in Paragraph 68 of Plaintiff’s Complaint.
21          69.     IBM admits that the case William Stephenson v. International Business Machines
22   Corporation, No. 17-cv-1141 was resolved at the time Plaintiff filed his Complaint. IBM further
23   admits that Plaintiff and William Stephenson both had IPLs which contained disclaimers
24   explaining, among other things, IBM’s right to review and adjust commissions. IBM denies the
25   remaining allegations in Paragraph 69 of Plaintiff’s Complaint.
26          70.     IBM admits only that the plaintiff in the Stephenson Action took four depositions:
27   (1) a Rule 30(b)(6) deposition of IBM through corporate designee Richard Martinotti (the transcript
28                                                       8          Case No. 4:21-cv-04166
      DEFENDANT INTERNATIONAL BUSINESS MACHINES CORPORATION’S ANSWER AND DEFENSES TO
      PLAINTIFF’S COMPLAINT
      Case 4:21-cv-04166-YGR Document 11 Filed 08/02/21 Page 10 of 21



 1   of which is attached as Exhibit H to Plaintiff’s Complaint); (2) a deposition of Mr. Stephenson’s
 2   first-line manager, Benjamin Blackwell (the transcript of which is attached as Exhibit I to Plaintiff’s
 3   Complaint); (3) a deposition of Mr. Stephenson’s second-line manager, Cleo Clarke (the transcript
 4   of which is attached as Exhibit J to Plaintiff’s Complaint); and (4) a deposition of Randolph Moorer
 5   (the transcript of which is attached as Exhibit K to Plaintiff’s Complaint). The deposition testimony
 6   in that case speaks for itself. IBM denies the remaining allegations in Paragraph 70 of Plaintiff’s
 7   Complaint.
 8          71.     Answering Paragraph 71 of Plaintiff’s Complaint, IBM states that the deposition
 9   testimony speaks for itself. Moreover, Plaintiff is taking the cited testimony out of context, Plaintiff
10   is misconstruing that testimony, and Plaintiff improperly relies on this testimony in support of his
11   claims. IBM denies the remaining allegations in Paragraph 71 of Plaintiff’s Complaint.
12          72.     Answering Paragraph 72 of Plaintiff’s Complaint, IBM states that the deposition
13   testimony speaks for itself. Moreover, Plaintiff is taking the cited testimony out of context, Plaintiff
14   is misconstruing that testimony, and Plaintiff improperly relies on this testimony in support of his
15   claims. IBM denies the remaining allegations in Paragraph 72 of Plaintiff’s Complaint.
16          73.     Answering Paragraph 73 of Plaintiff’s Complaint, IBM states that the deposition
17   testimony speaks for itself. Moreover, Plaintiff is taking the cited testimony out of context, Plaintiff
18   is misconstruing that testimony, and Plaintiff improperly relies on this testimony in support of his
19   claims. IBM denies the remaining allegations in Paragraph 73 of Plaintiff’s Complaint.
20          74.     Answering Paragraph 74 of Plaintiff’s Complaint, IBM states that the deposition
21   testimony speaks for itself. Moreover, Plaintiff is taking the cited testimony out of context, Plaintiff
22   is misconstruing that testimony, and Plaintiff improperly relies on this testimony in support of his
23   claims. IBM denies the remaining allegations in Paragraph 74 of Plaintiff’s Complaint.
24          75.     IBM admits that the case David Swafford v. International Business Machines
25   Corporation, No. 18-cv-4916 was resolved at the time Plaintiff filed his Complaint. IBM further
26   admits that Plaintiff and David Swafford both had IPLs which contained disclaimers explaining,
27

28                                                       9          Case No. 4:21-cv-04166
      DEFENDANT INTERNATIONAL BUSINESS MACHINES CORPORATION’S ANSWER AND DEFENSES TO
      PLAINTIFF’S COMPLAINT
      Case 4:21-cv-04166-YGR Document 11 Filed 08/02/21 Page 11 of 21



 1   among other things, IBM’s right to review and adjust commissions. IBM denies the remaining
 2   allegations in Paragraph 75 of Plaintiff’s Complaint.
 3          76.     IBM admits only that the plaintiff in the Swafford Action took four depositions: (1)
 4   a Rule 30(b)(6) deposition of IBM through corporate designee Richard Martinotti (the transcript of
 5   which is attached as Exhibit L to Plaintiff’s Complaint); (2) a deposition of Mr. Swafford’s first-
 6   line manager, Mark Briggs (the transcript of which is attached as Exhibit M to Plaintiff’s
 7   Complaint); (3) a deposition of Mr. Swafford’s second-line manager, Richard Wirtenson (the
 8   transcript of which is attached as Exhibit N to Plaintiff’s Complaint); and (4) a deposition of Donald
 9   Leeke (the transcript of which is attached as Exhibit O to Plaintiff’s Complaint). The deposition
10   testimony in that case speaks for itself. IBM denies the remaining allegations in Paragraph 76 of
11   Plaintiff’s Complaint.
12          77.     Answering Paragraph 77 of Plaintiff’s Complaint, IBM states that the deposition
13   testimony speaks for itself. Moreover, Plaintiff is taking the cited testimony out of context, Plaintiff
14   is misconstruing that testimony, and Plaintiff improperly relies on this testimony in support of his
15   claims. IBM denies the remaining allegations in Paragraph 77 of Plaintiff’s Complaint.
16          78.     Answering Paragraph 78 of Plaintiff’s Complaint, IBM states that the deposition
17   testimony speaks for itself. Moreover, Plaintiff is taking the cited testimony out of context, Plaintiff
18   is misconstruing that testimony, and Plaintiff improperly relies on this testimony in support of his
19   claims. IBM denies the remaining allegations in Paragraph 78 of Plaintiff’s Complaint.
20          79.     Answering Paragraph 79 of Plaintiff’s Complaint, IBM states that the deposition
21   testimony speaks for itself. Moreover, Plaintiff is taking the cited testimony out of context, Plaintiff
22   is misconstruing that testimony, and Plaintiff improperly relies on this testimony in support of his
23   claims. IBM denies the remaining allegations in Paragraph 79 of Plaintiff’s Complaint.
24          80.     Answering Paragraph 80 of Plaintiff’s Complaint, IBM states that the deposition
25   testimony speaks for itself. Moreover, Plaintiff is taking the cited testimony out of context, Plaintiff
26   is misconstruing that testimony, and Plaintiff improperly relies on this testimony in support of his
27   claims. IBM denies the remaining allegations in Paragraph 80 of Plaintiff’s Complaint.
28                                                      10          Case No. 4:21-cv-04166
      DEFENDANT INTERNATIONAL BUSINESS MACHINES CORPORATION’S ANSWER AND DEFENSES TO
      PLAINTIFF’S COMPLAINT
      Case 4:21-cv-04166-YGR Document 11 Filed 08/02/21 Page 12 of 21



 1          81.     IBM admits that the case Jerome Beard v. International Business Machines
 2   Corporation, No. 18-cv-06783 was resolved at the time Plaintiff filed his Complaint. IBM further
 3   admits that Plaintiff and Jerome Beard both had IPLs which contained disclaimers explaining,
 4   among other things, IBM’s right to review and adjust commissions. IBM denies the remaining
 5   allegations in Paragraph 81 of Plaintiff’s Complaint.
 6          82.     Answering Paragraph 82 of Plaintiff’s Complaint, IBM states that the deposition
 7   testimony speaks for itself. Moreover, Plaintiff is taking the cited testimony out of context, Plaintiff
 8   is misconstruing that testimony, and Plaintiff improperly relies on this testimony in support of his
 9   claims. IBM denies the remaining allegations in Paragraph 82 of Plaintiff’s Complaint.
10          83.     Answering Paragraph 83 of Plaintiff’s Complaint, IBM states that the deposition
11   testimony speaks for itself. Moreover, Plaintiff is taking the cited testimony out of context, Plaintiff
12   is misconstruing that testimony, and Plaintiff improperly relies on this testimony in support of his
13   claims. IBM denies the remaining allegations in Paragraph 83 of Plaintiff’s Complaint.
14          84.     Answering Paragraph 84 of Plaintiff’s Complaint, IBM states that the deposition
15   testimony speaks for itself. Moreover, Plaintiff is taking the cited testimony out of context, Plaintiff
16   is misconstruing that testimony, and Plaintiff improperly relies on this testimony in support of his
17   claims. IBM denies the remaining allegations in Paragraph 84 of Plaintiff’s Complaint.
18          85.     Answering Paragraph 85 of Plaintiff’s Complaint, IBM states that the deposition
19   testimony speaks for itself. Moreover, Plaintiff is taking the cited testimony out of context, Plaintiff
20   is misconstruing that testimony, and Plaintiff improperly relies on this testimony in support of his
21   claims. IBM denies the remaining allegations in Paragraph 85 of Plaintiff’s Complaint.
22          86.     IBM denies the allegations in Paragraph 86 of Plaintiff’s Complaint.
23          87.     This Paragraph asserts a legal conclusion to which no response is required and on
24   that basis, IBM denies the allegations in Paragraph 87 of Plaintiff’s Complaint.
25   ///
26   ///
27   ///
28                                                      11          Case No. 4:21-cv-04166
      DEFENDANT INTERNATIONAL BUSINESS MACHINES CORPORATION’S ANSWER AND DEFENSES TO
      PLAINTIFF’S COMPLAINT
      Case 4:21-cv-04166-YGR Document 11 Filed 08/02/21 Page 13 of 21



 1                                     FIRST CLAIM FOR RELIEF
                           (Violation of the California Unfair Competition Law)
 2

 3             88.    IBM reasserts and incorporates its answers to Paragraphs 1 through 87 of the

 4   Complaint as though fully restated herein.

 5             89.    IBM states that California Business and Professions Code § 17021 speaks for itself.

 6   IBM denies the remaining allegations in Paragraph 89 of Plaintiff’s Complaint.

 7             90.    IBM states that California Business and Professions Code § 17200 speaks for itself.

 8   IBM denies the remaining allegations in Paragraph 90 of Plaintiff’s Complaint.

 9             91.    IBM denies the allegations in Paragraph 91 of Plaintiff’s Complaint and its subparts.

10             92.    IBM denies the allegations in Paragraph 92 of Plaintiff’s Complaint.

11             93.    IBM denies the allegations in Paragraph 93 of Plaintiff’s Complaint.

12             94.    IBM denies the allegations in Paragraph 94 of Plaintiff’s Complaint.

13             95.    IBM denies the allegations in Paragraph 95 of Plaintiff’s Complaint.

14             96.    IBM denies the allegations in Paragraph 96 of Plaintiff’s Complaint.

15             97.    IBM states that Labor Code Section 2751 speaks for itself. IBM denies the

16   remaining allegations in Paragraph 97 of Plaintiff’s Complaint.

17             98.    IBM denies the allegations in Paragraph 98 of Plaintiff’s Complaint.

18             99.    IBM admits that Plaintiff brings a claim against IBM for violation of Section 2751.

19   IBM denies the remaining allegations in Paragraph 99 of Plaintiff’s Complaint.

20             100.   In response to Paragraph 100 of Plaintiff’s Complaint, IBM admits that Plaintiff

21   purports to seek to enjoin conduct by IBM. IBM denies Plaintiff is entitled to any remedy or relief

22   in this action under any of his claims.

23             101.   IBM admits that Plaintiff seeks the relief set forth in Paragraph 101 of the

24   Complaint. IBM denies Plaintiff is entitled to any remedy or relief in this action under any of his

25   claims.

26

27

28                                                      12          Case No. 4:21-cv-04166
      DEFENDANT INTERNATIONAL BUSINESS MACHINES CORPORATION’S ANSWER AND DEFENSES TO
      PLAINTIFF’S COMPLAINT
      Case 4:21-cv-04166-YGR Document 11 Filed 08/02/21 Page 14 of 21



 1                                   SECOND CLAIM FOR RELIEF
                         (Direct Violation of California Labor Code Section 2571)
 2

 3             102.   IBM reasserts and incorporates its answers to Paragraphs 1 through 101 of the

 4   Complaint as though fully restated herein.

 5             103.   IBM states that Labor Code Section 2751 speaks for itself. IBM denies the

 6   remaining allegations in Paragraph 103 of Plaintiff’s Complaint.

 7             104.   IBM denies the allegations in Paragraph 104 of Plaintiff’s Complaint.

 8             105.   IBM denies the allegations in Paragraph 105 of Plaintiff’s Complaint.

 9             106.   IBM denies the allegations in Paragraph 106 of Plaintiff’s Complaint.

10             107.   IBM admits that Plaintiff seeks the relief set forth in Paragraph 107 of the

11   Complaint. IBM denies Plaintiff is entitled to any remedy or relief in this action under any of his

12   claims.

13                                     THIRD CLAIM FOR RELIEF
                                   (Fraudulent Concealment – HCL Deal)
14

15             108.   IBM reasserts and incorporates its answers to Paragraphs 1 through 107 of the

16   Complaint as though fully restated herein.

17             109.   IBM denies the allegations in Paragraph 109 of Plaintiff’s Complaint.

18             110.   IBM denies the allegations in Paragraph 110 of Plaintiff’s Complaint.

19             111.   IBM denies the allegations in Paragraph 111 of Plaintiff’s Complaint.

20             112.   IBM denies the allegations in Paragraph 112 of Plaintiff’s Complaint.

21             113.   IBM denies the allegations in Paragraph 113 of Plaintiff’s Complaint.

22             114.   IBM denies the allegations in Paragraph 114 of Plaintiff’s Complaint.

23             115.   IBM denies the allegations in Paragraph 115 of Plaintiff’s Complaint.

24             116.   IBM denies the allegations in Paragraph 116 of Plaintiff’s Complaint.

25             117.   IBM denies the allegations in Paragraph 117 of Plaintiff’s Complaint.

26             118.   IBM denies the allegations in Paragraph 118 of Plaintiff’s Complaint.

27             119.   IBM denies the allegations in Paragraph 119 of Plaintiff’s Complaint.

28                                                     13           Case No. 4:21-cv-04166
      DEFENDANT INTERNATIONAL BUSINESS MACHINES CORPORATION’S ANSWER AND DEFENSES TO
      PLAINTIFF’S COMPLAINT
      Case 4:21-cv-04166-YGR Document 11 Filed 08/02/21 Page 15 of 21



 1                                  FOURTH CLAIM FOR RELIEF
                               (Fraudulent Misrepresentation – HCL Deal)
 2

 3          120.    IBM reasserts and incorporates its answers to Paragraphs 1 through 119 of the

 4   Complaint as though fully restated herein.

 5          121.    IBM denies the allegations in Paragraph 121 of Plaintiff’s Complaint.

 6          122.    IBM denies the allegations in Paragraph 122 of Plaintiff’s Complaint.

 7          123.    IBM denies the allegations in Paragraph 123 of Plaintiff’s Complaint.

 8          124.    IBM denies the allegations in Paragraph 124 of Plaintiff’s Complaint.

 9          125.    IBM denies the allegations in Paragraph 125 of Plaintiff’s Complaint.

10          126.    IBM denies the allegations in Paragraph 126 of Plaintiff’s Complaint.

11          127.    IBM denies the allegations in Paragraph 127 of Plaintiff’s Complaint.

12          128.    IBM denies the allegations in Paragraph 128 of Plaintiff’s Complaint.

13          129.    IBM denies the allegations in Paragraph 129 of Plaintiff’s Complaint.

14          130.    IBM denies the allegations in Paragraph 130 of Plaintiff’s Complaint.

15          131.    IBM denies the allegations in Paragraph 131 of Plaintiff’s Complaint.

16                                   FIFTH CLAIM FOR RELIEF
                     (Alternative Claim – Negligent Misrepresentation – HCL Deal)
17

18          132.    IBM reasserts and incorporates its answers to Paragraphs 1 through 131 of the

19   Complaint as though fully restated herein.

20          133.    Answering Paragraph 133 of Plaintiff’s Complaint, IBM acknowledges that Plaintiff

21   purports to bring a claim for negligent misrepresentation in the alternative to his third claim. IBM

22   denies Plaintiff is entitled to any remedy or relief in this action under any of his claims.

23          134.    IBM denies the allegations in Paragraph 134 of Plaintiff’s Complaint.

24          135.    IBM denies the allegations in Paragraph 135 of Plaintiff’s Complaint.

25          136.    IBM denies the allegations in Paragraph 136 of Plaintiff’s Complaint.

26          137.    IBM denies the allegations in Paragraph 137 of Plaintiff’s Complaint.

27          138.    Answering Paragraph 138 of Plaintiff’s Complaint, IBM admits that it had an

28                                                      14          Case No. 4:21-cv-04166
      DEFENDANT INTERNATIONAL BUSINESS MACHINES CORPORATION’S ANSWER AND DEFENSES TO
      PLAINTIFF’S COMPLAINT
      Case 4:21-cv-04166-YGR Document 11 Filed 08/02/21 Page 16 of 21



 1   obligation to provide Plaintiff with accurate information regarding his compensation. IBM further
 2   states that it complied with its obligations to provide Plaintiff with accurate information regarding
 3   his compensation by, among other things, providing him with detailed IPLs outlining the terms of
 4   his commission payments. IBM denies any implication that it did not comply with any obligation
 5   to provide him with accurate information regarding compensation and denies the remaining
 6   allegations in Paragraph 138 of Plaintiff’s Complaint.
 7          139.    IBM denies the allegations in Paragraph 139 of Plaintiff’s Complaint.
 8          140.    IBM denies the allegations in Paragraph 140 of Plaintiff’s Complaint.
 9          141.    IBM denies the allegations in Paragraph 141 of Plaintiff’s Complaint.
10                                    SIXTH CLAIM FOR RELIEF
11                                (Alternative Claim – Quantum Meruit)

12          142.    IBM reasserts and incorporates its answers to Paragraphs 1 through 141 of the
13   Complaint as though fully restated herein.
14          143.    IBM denies the allegations in Paragraph 143 of Plaintiff’s Complaint.
15          144.    IBM denies the allegations in Paragraph 145 of Plaintiff’s Complaint.
16          145.    IBM denies the allegations in Paragraph 145 of Plaintiff’s Complaint.
17                                  SEVENTH CLAIM FOR RELIEF
                                 (Alternative Claim - Unjust Enrichment)
18
            146.    IBM reasserts and incorporates its answers to Paragraphs 1 through 145 of the
19
     Complaint as though fully restated herein.
20
            147.    IBM admits the allegations in Paragraph 147 of Plaintiff’s Complaint but denies any
21
     implication that Plaintiff was not fully and adequately compensated for his services.
22
            148.    IBM denies the allegations in Paragraph 148 of Plaintiff’s Complaint.
23
            149.    IBM denies the allegations in Paragraph 149 of Plaintiff’s Complaint.
24
            150.    IBM denies the allegations in Paragraph 150 of Plaintiff’s Complaint.
25
            151.    IBM denies the allegations in Paragraph 151 of Plaintiff’s Complaint.
26

27

28                                                    15            Case No. 4:21-cv-04166
      DEFENDANT INTERNATIONAL BUSINESS MACHINES CORPORATION’S ANSWER AND DEFENSES TO
      PLAINTIFF’S COMPLAINT
         Case 4:21-cv-04166-YGR Document 11 Filed 08/02/21 Page 17 of 21



 1                                    EIGHTH CLAIM FOR RELIEF
                                          (Punitive Damages)
 2

 3            152.   IBM reasserts and incorporates its answers to Paragraphs 1 through 151 of the

 4   Complaint as though fully restated herein.

 5            153.   IBM denies the allegations in Paragraph 153 of Plaintiff’s Complaint.

 6            154.   IBM denies the allegations in Paragraph 154 of Plaintiff’s Complaint.

 7            155.   IBM denies the allegations in Paragraph 155 of Plaintiff’s Complaint.

 8                                         PRAYER FOR RELIEF
 9            IBM denies that Plaintiff is entitled to any relief sought in his Prayer for Relief including
10   subparagraphs 1 through 10, or to any relief whatsoever.
11                                             JURY DEMAND
12            IBM admits Plaintiff demands a trial by jury but denies Plaintiff is entitled to any remedy
13   or relief in this action.
14                                          GENERAL DENIAL
15            IBM denies every allegation of the Complaint not expressly admitted in this Answer.
16                               AFFIRMATIVE AND OTHER DEFENSES1
17            In addition to the foregoing responses, Defendant asserts the following defenses to
18   Plaintiff’s claims. The factual bases for the following affirmative and other defenses are set forth
19   in further detail in the foregoing responses to the allegations contained in the Complaint, which are
20   re-alleged and incorporated herein by reference.
21                                            FIRST DEFENSE
22            Plaintiff’s Complaint fails, in whole or in part, to state claims for which relief can be
23   granted.
24                                           SECOND DEFENSE
25            Plaintiff’s claims are barred, in whole or in part, because IBM has, at all times, acted
26
     1
27     By pleading any matter as a defense, IBM does not concede that it bears the burden of proof with
     regard to such matter.
28                                                  16                              Case No. 4:21-cv-04166
         DEFENDANT INTERNATIONAL BUSINESS MACHINES CORPORATION’S ANSWER AND DEFENSES TO
         PLAINTIFF’S COMPLAINT
      Case 4:21-cv-04166-YGR Document 11 Filed 08/02/21 Page 18 of 21



 1   reasonably and in good faith. IBM engaged in good faith efforts to comply with all federal and
 2   state laws and, therefore, cannot be held liable for punitive damages, liquidated damages, or costs
 3   of litigation, including attorney’s fees.
 4                                               THIRD DEFENSE
 5           Plaintiff’s claims are barred, in whole or in part, by the doctrines of unclean hands, after
 6   acquired evidence, and estoppel.
 7                                           FOURTH DEFENSE
 8           Plaintiff’s claims are barred, in whole or in part, because IBM had and retained the sole and
 9   unlimited discretion to determine and adjust any commission payments made to Plaintiff.
10                                               FIFTH DEFENSE
11           Plaintiff’s Complaint fails to state any fact that would entitle Plaintiff to recovery of any
12   punitive damages, compensatory damages, attorneys’ fees, or costs from IBM.
13                                               SIXTH DEFENSE
14           Plaintiff’s claims are barred pursuant to the United States Constitution and the California
15   Constitution to the extent the provisions on which Plaintiff’s claims are based impose double or
16   treble penalties and violate the due process rights of Defendant.
17                                          SEVENTH DEFENSE
18           Plaintiff’s claim for punitive damages is in violation of the Fifth and Fourteenth
19   Amendments to the Constitution of the United States in that it deprives Defendant of property
20   without due process of law; further, the claim for punitive damages is violative of the Fourteenth
21   Amendment of the Constitution of the United States concerning Equal Protection; further said claim
22   is violative of the provisions of the California Constitution in denying equal protection and in
23   depriving Defendant of property without due process of law; and the punitive damages claim is
24   further in violation of the Eighth Amendment of the Constitution of the United States and in
25   violation of the California Constitution prohibiting the imposition of excessive fines.
26                                           EIGHTH DEFENSE
27           Plaintiff’s claims fail, in whole or in part, because IBM notified Plaintiff clearly and in
28                                                     17           Case No. 4:21-cv-04166
      DEFENDANT INTERNATIONAL BUSINESS MACHINES CORPORATION’S ANSWER AND DEFENSES TO
      PLAINTIFF’S COMPLAINT
      Case 4:21-cv-04166-YGR Document 11 Filed 08/02/21 Page 19 of 21



 1   writing of its policies and practices concerning the calculation of commissions and when such
 2   commissions were earned, in compliance with California law.
 3                                           NINTH DEFENSE
 4          Plaintiff’s claims fail because IBM paid Plaintiff all compensation owed to Plaintiff.
 5                                          TENTH DEFENSE
 6          Plaintiff’s purported First and Second Claims for Relief are barred in whole or in part by
 7   the applicable statutes of limitation, including, but not limited to Business and Professions Code §
 8   17208. Plaintiff’s purported Third, Fourth, and Fifth Claims for Relief are barred in whole or in
 9   part by the applicable statutes of limitation, including, but not limited to California Code of Civil
10   Procedure § 338(d). Plaintiff’s purported Sixth and Seventh Claims for Relief are barred in whole
11   or in part by the applicable statutes of limitation, including, but not limited to California Code of
12   Civil Procedure § 339(1). Plaintiff’s purported Eighth Claim for Relief is derivative of Plaintiff’s
13   other claims, and as such is barred in whole or in part by the statutes of limitation applicable to
14   those claims.
15                                        ELEVENTH DEFENSE
16          To the extent Plaintiff seeks statutory penalties for alleged willful failure to comply with
17   the requirements of the California Labor Code, such penalties are barred or must be reduced
18   because IBM did not willfully, knowingly, and intentionally violate the requirements of the
19   California Labor Code.
20                                        TWELFTH DEFENSE
21          Plaintiff’s claims under Business and Professions Code Section 17200, et seq. are barred to
22   the extent he lacks standing to sue pursuant to Business and Professions Code Sections 17203 and
23   17204, because Plaintiff has not demonstrated any fact beyond a simple recitation of the legal
24   elements of the claims.
25                                      THIRTEENTH DEFENSE
26          Without admitting the allegations of Plaintiff’s Complaint, but rather expressly denying
27   them, IBM alleges that Plaintiff’s purported claims for violation of California Business and
28                                                    18            Case No. 4:21-cv-04166
      DEFENDANT INTERNATIONAL BUSINESS MACHINES CORPORATION’S ANSWER AND DEFENSES TO
      PLAINTIFF’S COMPLAINT
      Case 4:21-cv-04166-YGR Document 11 Filed 08/02/21 Page 20 of 21



 1   Professions Code section 17200 et seq. are barred because the alleged practices were not unfair, the
 2   public was not likely to be deceived by any of the alleged practices, IBM gained no competitive
 3   advantage by such practices, and the benefits of the alleged practices outweigh any harm or other
 4   impact they may cause.
 5                                      FOURTEENTH DEFENSE
 6           IBM alleges that the Complaint, and each alleged cause of action therein, is barred in whole
 7   or in part by Sections 2854, 2856, 2858, and 2859 of the California Labor Code, respectively,
 8   because Plaintiff failed to: (1) use ordinary care and diligence in the performance of his duties, (2)
 9   comply substantively with the reasonable directions of his employer, (3) exercise a reasonable
10   degree of skill in performing his duties, and (4) perform his job duties in a proper and skillful
11   manner.
12                                        FIFTEENTH DEFENSE
13           IBM is entitled to a setoff for any amounts Plaintiff owes IBM for receipt of any wages,
14   commissions, and/or other benefits to which Plaintiff was not entitled and/or did not earn.
15

16                                        SIXTEENTH DEFENSE
17           Plaintiff’s claims fail because IBM performed in accordance with the terms of Plaintiff’s
18   incentive plan letter.
19                                     SEVENTEENTH DEFENSE
20           IBM acted, at all times, toward Plaintiff in good faith, and likewise acted in good faith in
21   its efforts to comply with applicable laws.
22                                      EIGHTEENTH DEFENSE
23           IBM reserves the right to add any defenses, affirmative defenses, or counter claims as
24   appropriate under the applicable rules.
25           WHEREFORE, having fully answered the Complaint, IBM respectfully requests:
26           1.      Plaintiff have and recover nothing of IBM by way of this action;
27           2.      Judgment be entered in favor of IBM for all costs and attorneys’ fees incurred in
28                                                     19           Case No. 4:21-cv-04166
      DEFENDANT INTERNATIONAL BUSINESS MACHINES CORPORATION’S ANSWER AND DEFENSES TO
      PLAINTIFF’S COMPLAINT
      Case 4:21-cv-04166-YGR Document 11 Filed 08/02/21 Page 21 of 21



 1                the defense of this action; and
 2         3.     IBM have and recover such other and further relief as this Court may deem just
 3                and proper.
 4
     Dated: August 2, 2021                                 JACKSON LEWIS P.C.
 5

 6
                                                    By:    /s/ Donald Sullivan
 7                                                         Donald Sullivan
                                                           Justin Barnes (pro hac vice application
 8                                                         forthcoming)
                                                           Attorneys for Defendant
 9                                                         INTERNATIONAL BUSINESS
                                                           MACHINES CORPORATION
10
                                                           4836-3571-8898, v. 2
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27

28                                                    20            Case No. 4:21-cv-04166
      DEFENDANT INTERNATIONAL BUSINESS MACHINES CORPORATION’S ANSWER AND DEFENSES TO
      PLAINTIFF’S COMPLAINT
